UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 0-18649 The National Security Group, Inc. (Exact name of registrant as specified in its charter) Delaware 63-1020300 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 661 East Davis Street Elba, Alabama (Address of principal executive offices) (Zip-Code) Registrant’s Telephone Number including Area Code (334) 897-2273 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in rule 12b-2 of the Act).(Check One):Large accelerated filer oAccelerated fileroNon-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of August 13, 2010, there were 2,466,600 shares, $1.00 par value, of the registrant’s common stock outstanding. 1 THE NATIONAL SECURITY GROUP, INC INDEX PART I. FINANCIAL INFORMATION Page No. Item 1.Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Shareholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 24 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3.Quantitative and Qualitative Disclosures about Market Risk 32 Item 4.Controls and Procedures 32 PART II. OTHER INFORMATION Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3.Defaults Upon Senior Securities 33 Item 5.Other Information 33 Item 6.Exhibits 33 SIGNATURE 34 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except per share amounts) June 30, December 31, ASSETS (unaudited) Investments Fixed maturities held-to-maturity, at amortized cost (estimated fair value: 2010 - $5,902; 2009 - $6,080) $ $ Fixed maturities available-for-sale, at estimated fair value (cost: 2010 - $73,853; 2009 - $69,796) Equity securities available-for-sale, at estimated fair value (cost: 2010 - $5,371 2009 - $5,851) Trading securities Receivable for securities - 96 Mortgage loans on real estate, at cost Investment real estate, at book value (accumulated depreciation: 2010 - $18; 2009 - $18) Policy loans Company owned life insurance Other invested assets Total Investments Cash Accrued investment income Policy receivables and agents' balances Reinsurance recoverable Deferred policy acquisition costs Property and equipment, net Other assets Total Assets $ $ 3 The National Security Group, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in thousands) June 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY (unaudited) Property and casualty benefit and loss reserves $ $ Accident and health benefit and loss reserves Life and annuity benefit and loss reserves Unearned premiums Policy and contract claims Other policyholder funds Notes payable - Long-term debt Accrued income taxes 49 Deferred income tax liability 61 Other liabilities Total Liabilities Contingencies Shareholders' Equity Preferred stock, $1 par value, 500,000 shares authorized, none issued or outstanding - - Class A common stock, $1 par value, 2,000,000 shares authorized, none issued or outstanding - - Common stock, $1 par value, 3,000,000 authorized, 2,466,600 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Six Months Ended June 30 Ended June 30 REVENUES Net premiums earned $ Net investment income Net realized investment gains (losses) ) ) Other Income Total Revenues BENEFITS AND EXPENSES Policyholder benefits paid or provided Policy acquisition costs General expenses Taxes, licenses and fees Interest expense Total Expenses Income (Loss) Before Income Taxes ) INCOME TAX (BENEFIT) EXPENSE Current ) ) Deferred ) ) ) Net Income $ $ 92 $ $ EARNINGS PER COMMON SHARE $ DIVIDENDS DECLARED PER SHARE $ The Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 5 THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) (In thousands, except per share amounts) Accumulated Other Additional Retained Comprehensive Common Paid-in Total Earnings Income Stock Capital Balance at December 31, 2009 $ Comprehensive Income Net income six months ended 6/30/2010 Other comprehensive income (net of tax) Unrealized gain on securities, net of reclassification adjustment of $896 Unrealized loss on interest rate swap ) ) Total Comprehensive Income Cash dividends ) ) Balance at June 30, 2010 (Unaudited) $ The Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 6 THE NATIONAL SECURITY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Change in receivable for securities sold 96 - Change in accrued investment income ) ) Change in reinsurance recoverables 31 Change in deferred policy acquisition costs ) ) Change in accrued income taxes ) 27 Change in deferred income taxes ) Depreciation expense Change in policy liabilities and claims ) ) Other, net ) Net cash provided by operating activities Cash Flows from Investing Activities Cost of investments acquired ) ) Sale and maturity of investments Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Change in other policyholder funds ) (1 ) Change in notes payable - Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 7 THE NATIONAL SECURITY GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The accompanying consolidated financial statements include the accounts of The National Security Group, Inc. (the Company) and its wholly-owned subsidiaries:National Security Insurance Company (NSIC), National Security Fire and Casualty Company (NSFC) andNATSCO, Inc. (NATSCO).NSFC includes a wholly-owned subsidiary - Omega One Insurance Company (Omega) .The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP).All significant intercompany transactions and accounts have been eliminated.The financial information presented herein should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2009, which includes information and disclosures not presented herein. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Among the more significant estimates included in these financial statements are reserves for future policy benefits, liabilities for losses and loss adjustment expenses, reinsurance recoverable asset on associated loss and loss adjustment expense liabilities, deferred policy acquisition costs, deferred income tax assets and liabilities, and assessments of other than temporary impairments on investments.Actual results could differ from those estimates. Reclassifications Certain 2009 amounts have been reclassified from the prior year financial statements to conform to the 2010 presentation. Recently Issued Accounting Standards Fair Value Measurements Effective for interim and annual reporting periods beginning after December15, 2009 or December15, 2010, as specified, the FASB revised GAAP guidance related to fair value measurement to require additional disclosures and to clarify certain existing disclosure requirements. The guidance is intended to improve the disclosures and increase transparency in financial reporting. We adopted the revised guidance on January1, 2010 except for disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements which are effective for interim and annual reporting periods beginning on or after December15, 2010; adoption had no effect on our results of operations or financial position. Own-Share Lending Arrangements in Contemplation of Convertible Debt Issuance Effective for interim and annual reporting periods beginning on or after December15, 2009 for outstanding arrangements and effective otherwise for reporting periods beginning on or after June 15, 2009, the FASB issued guidance related to share-lending arrangements for an entity’s own shares executed in contemplation of a convertible debt offering or other financing. We adopted the guidance on January1, 2010; adoption had no effect on our results of operations or financial position. Consolidation of Variable Interest Entities Effective at the start of a reporting entity’s first fiscal year beginning after November15, 2009, the FASB revised guidance which changes how a reporting entity determines whether or not to consolidate its interest in an entity that is insufficiently capitalized or is not controlled through voting (or similar) rights. The determination of whether a reporting entity is required to consolidate another entity will now be based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s economic performance. The revised guidance also requires the reporting 8 THE NATIONAL SECURITY GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Continued) entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement. A reporting entity will be required to disclose how its involvement with a variable interest entity affects the reporting entity’s financial statements. We adopted the revised guidance on January1, 2010; adoption had no effect on our results of operations or financial position. Transfers and Servicing-Accounting for Transfers of Financial Assets Effective at the start of a reporting entity’s first fiscal year beginning after November15, 2009, the FASB revised guidance that requires additional disclosure regarding transfers of financial assets, including securitization transactions, where entities have continuing exposure to risks related to the transferred financial assets. We adopted the revised guidance on January1, 2010; adoption had no effect on our results of operations or financial position. Investments—Disclosure Requirements; Other-than-temporary Impairments Effective for interim and annual reporting periods ending on or after June15, 2009, the FASB revised GAAP to require expanded disclosures related to investments in debt and equity securities. Guidance regarding other-than-temporary impairments was also revised. Previous investment guidance required that an impairment of a debt security be considered as other-than-temporary unless management could assert both the intent and the ability to hold the impaired security until recovery of value. The revised impairment guidance specifies that an impairment be considered as other-than-temporary unless an entity can assert that it has no intent to sell the security and that it is not more likely than not that the entity will be required to sell the security before recovery of its anticipated amortized cost basis. The new guidance also establishes the concept of credit loss. Credit loss is defined as the difference between the present value of the cash flows expected to be collected from a debt security and the amortized cost basis of the security. The new guidance states that “in instances in which a determination is made that a credit loss exists but the entity does not intend to sell the debt security and it is not more likely than not that the entity will be required to sell the debt security before the anticipated recovery of its remaining amortized cost basis” an impairment is to be separated into (a)the amount of the total impairment related to the credit loss and (b) the amount of total impairment related to all other factors. The credit loss component of the impairment is to be recognized in income of the current period. The non-credit component is to be recognized as a part of other comprehensive income. Transition provisions require a cumulative effect adjustment to reclassify the noncredit component of a previously recognized other-than-temporary impairment from retained earnings to accumulated other comprehensive income “if an entity does not intend to sell and it is not more likely than not that the entity will be required to sell the security before recovery of its amortized cost basis”. We adopted the revised guidance as of the beginning of the quarter ended June30, 2009. We have no non-credit losses. NOTE 2 – REINSURANCE In the normal course of business, NSFC seeks to reduce the loss that may arise from catastrophes or other events that cause unfavorable underwriting results by reinsuring certain levels of risk in various areas of exposure with other insurance enterprises or reinsurers.NSFC maintains a catastrophe reinsurance agreement to cover losses from catastrophic events, primarily hurricanes. 9 THE NATIONAL SECURITY GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Continued) Under the catastrophe reinsurance program, the Company retains the first $3.5 million in losses from each event.Reinsurance is maintained in four layers as follows: Layer Reinsurers' Limits of Liability First Layer 95% of$6,500,000 in excess of $3,500,000 Second Layer 95% of$7,500,000 in excess of $10,000,000 Third Layer 100% of$25,000,000 in excess of $17,500,000 Fourth Layer 100% of$30,000,000 in excess of $42,500,000 Layers 1-4 cover events occurring from January1-December 31 of the contract year.All significant reinsurers under the program carry A.M. Best ratings of A- (Excellent) or higher. Amounts recoverable from reinsurers are estimated in a manner consistent with the claim liability associated with the reinsured policy.Amounts paid for prospective reinsurance contracts are reported as prepaid reinsurance premiums and amortized over the remaining contract period. In the normal course of business, NSIC seeks to limit its exposure to loss on any single insured and to recover a portion of benefits paid by ceding reinsurance to other insurance enterprises or reinsurers under excess coverage contracts.NSIC retains a maximum of $50,000 of coverage per individual life.The cost of reinsurance is amortized over the contract period of the reinsurance. NOTE 3 – CALCULATION OF EARNINGS PER SHARE Earnings per share were based on net income divided by the weighted average common shares outstanding.The weighted average number of shares outstanding for the three month and six month periods ending June 30, 2010 and 2009 were 2,466,600. NOTE 4 – CHANGES IN SHAREHOLDERS’ EQUITY During the six months ended June 30, 2010 and 2009, there were no changes in shareholders' equity except for net income of $2,708,000 and $1,573,000, respectively; dividends paid of $740,000 in 2010 and 2009; changes in accumulated other comprehensive income, net of applicable taxes of $191,000 and $1,796,000, respectively.Other comprehensive income consists of accumulated unrealized gains and losses on securities and unrealized gains and losses on interest rate swaps. 10 THE NATIONAL SECURITY GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Continued) NOTE 5 – INVESTMENTS The amortized cost and aggregate fair values of investments in securities are as follows: (Dollars in thousands) June 30, 2010 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Available-for-sale securities: Corporate debt securities $ Mortgage backed securities 14 Private label mortgage backed securities Obligations of states and political subdivisions U.S. Treasury securities and obligations of U.S. Government corporations and agencies - Total fixed maturities Equity securities Total $ Held-to-maturity securities: Corporate debt securities $
